DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 17/015,257, Mounting Device, filed on September 9, 2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "12" in fig. 2B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0158654 to Crane et al., hereinafter, Crane.  Crane discloses a flag mounting device (22) comprising: a body (24 & 26); a central opening (formed by 40 & 70) disposed within the body for engaging a container (14); and a first flagpole bore (42) partially penetrating the body distal to the central opening; wherein the container is a cemetery vase; further comprising a second flagpole bore (44) distal to the central opening opposite the first flagpole bore; wherein the central opening is circular; and wherein the first flagpole bore is vertical.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane.  Crane further discloses a container securing component (46, 46, 62, 64, 66, and 68) for securing the container within the central opening, wherein the container securing component comprises a threaded hole and a screw, wherein the threaded hole penetrates the body horizontally extending into the central opening, and wherein the container securing component comprises a first threaded hole and first screw and a second threaded hole and a second screw.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening and the body in Crane to have been beveled and diamond shaped, respectively, since such a modification would have merely involved a change in shape and would not have yielded any unpredictable results.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane in view of Mueller.  Crane discloses the claimed invention except for the limitation of the flagpole bores being angled and being angled away from each other.
Mueller teaches a flag mounting device (100) having a body, a central opening (104), a pair of flagpole bores (102), wherein the flagpole bores are angled and angled away from each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bores in Crane to have been angled for the purpose of means for angling the flagpole relative to the axis of the container.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 15-20 are allowed.
the limitations of a flag mount device, a pair of flagpole bores partially penetrating the body each configured to retain a flagpole, and a pair of flagpole securing components for securing each flagpole within the respective flagpole bore, included in independent claim 15 and in combination with the other elements recited in the claim, which is not found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 1,551,719 to Williams is directed to a flag holder attachable to a pole and a having a plurality of flagpole bores.  U.S. Patent No. 3,547,569 to Fenton et al. is directed to a candle bowl having a central opening flanked by a plurality of bores.  U.S. Patent No. D241,006 to Wallace is directed to a hanger bracket having a diamond-shaped body.  U.S. Patent No. 5,377,944 to Getsinger is directed to a flag holder having a body with a central opening and a plurality of flagpole holes.  U.S. Patent No. 7,793,462 to Sherette is directed to a combination cemetery vase and flag holder adapter.  U.S. Patent Application Publication No. 2011/0010988 to Lanoha is directed to a receptacle for a cemetery flower vase cylinder.  U.S. Patent Application Publication No. 2012/0186511 to Spray is directed to an attachment module for a safety cone, having a central opening and a flagpole bore.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            January 1, 2022